Citation Nr: 0946163	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  07-19 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to retroactive election of payment of VA 
disability compensation in lieu of military retirement pay, 
effective March 1, 1969. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to 
February 1969.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a July 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied entitlement to the 
benefit sought.       In January 2007, a hearing was held 
before a Decision Review Officer (DRO).


FINDINGS OF FACT

1.	A March 1969 RO rating decision in part granted 
entitlement to Special Monthly Compensation (SMC) under 
subsection (k). 

2.	The Veteran did not file a waiver of military retirement 
pay in lieu of VA disability compensation within 1 year of 
notification of the RO's decision later that month, as 
military retirement pay at that time was the greater monetary 
benefit.

3.	In a July 2005 decision, the RO found there was clear 
and unmistakable error in the March 1969 rating decision in 
not having granted SMC under subsection (l) for the 
anatomical loss of the left foot and loss of use of the right 
foot. The RO awarded SMC at the rate prescribed under 
subsection (l) retroactive to February 21, 1969.


CONCLUSION OF LAW

Entitlement to a retroactive award of VA disability 
compensation in lieu of retired pay prior to May 1, 2005 is 
not warranted. 38 U.S.C.A. §§ 3104, 3105 (1969);            
38 C.F.R. § 3.750 (1969).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1).

The VCAA is not applicable however, where a case may be 
determined entirely upon application of a pertinent law or 
regulation. See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000) (consideration of the VCAA duty to notify and assist 
is unnecessary when claim may be resolved entirely as a 
matter of statutory interpretation). See also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001). Where there is no 
material factual dispute, and the law is determinative, 
further notification or assistance to the Veteran regarding 
his claim would have no beneficial purpose. 
See 38 U.S.C.A. § 5103A (VA is not required to provide 
assistance to a claimant under this section if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim) (West 2002 & Supp. 2009); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003). See also VAOPGCPREC 
05-2004 (June 23, 2004).               The instant case turns 
entirely upon application of relevant law, and therefore VCAA 
notice is not required prior to its disposition on the 
merits. 


The basis upon which the Veteran contends that retroactive 
election is warranted for VA disability compensation over 
military retirement pay, is that RO rating decisions have 
adjusted his level of VA disability compensation 
retroactively, and that the option to elect said compensation 
should be made retroactive as well.

By way of relevant history, a March 1969 RO rating decision 
granted service connection for residuals of multiple gunshot 
wounds, with an initial 100 percent disability rating, 
effective from February 21, 1969. The service-connected 
gunshot wound residuals included below the knee amputation of 
the left lower extremity, and a fracture of the right femur. 
The Veteran was also awarded Special Monthly Compensation 
under 38 U.S.C. 314 (1969) subsection (k) due to anatomical 
loss of one foot. The Veteran received notification of this 
decision in March 1969.              A notation to the award 
letter states that enclosed was VA Form 21-651 (Election of 
Compensation in Lieu of Retired Pay or Waiver of Retired Pay 
to Secure Compensation or Pension From Veterans 
Administration).

In May 1969, the RO received a copy of DD Form 1285 (Request 
for VA Compensation or Pension Information) from the Retired 
Pay Division of the       U.S. Army. The form indicated that 
the Veteran had retired from active duty service for reason 
of medical disability. It was requested that the RO furnish 
information on whether the Veteran had elected VA benefits. 
The RO completed and returned this form to the Retired Pay 
Division, stating that "Form 21-651 was submitted to the 
Veteran on March 13, 1969 and he has not waived his 
retirement pay." 

There is no further documentation on file as to the Veteran's 
non-election of VA benefits in connection with the original 
March 1969 RO rating decision.                 The Veteran 
acknowledges that he did not initially elect VA disability 
compensation because at that time his military retirement pay 
provided the greater monetary benefit. 

In April 2005, the Veteran filed a claim alleging clear and 
unmistakable error (CUE) in the prior March 1969 rating 
decision, based upon the fact that his award of SMC did not 
properly take into account the loss of use of both feet. As a 
result, the Veteran indicated, he should have been entitled 
to SMC at the higher rate prescribed at 38 U.S.C.A. § 1114(l) 
(previously found at 38 U.S.C.A. § 314) rather than at the 
rate under subsection (k) for loss of one foot. 

In a July 2005 rating decision, the RO granted the Veteran's 
claim for CUE in the prior March 1969 RO rating decision to 
the extent it failed to grant SMC under subsection (l) for 
the anatomical loss of the left foot and loss of use of the 
right foot. It was observed that service treatment records 
provided clear evidence of a right sciatic nerve injury with 
no sensation below the knee and right foot drop. 
Consequently, the RO awarded SMC at the rate prescribed under 
subsection (l) retroactive to February 21, 1969. 

The July 2005 rating decision took other adjudicative action, 
granting service connection for a lumbosacral spine 
condition, and a 10 percent rating effective April 25, 2005. 
The RO also independently evaluated each of the Veteran's 
service-connected gunshot wound residuals, and the combined 
evaluation remained at the existing 100 level. 

Through an August 2005 award letter, the RO notified the 
Veteran of its decision. The RO further indicated that as the 
Veteran's VA disability compensation now exceeded his 
military retirement pay, he would receive monthly 
disbursements of the former rather than the latter. The VA 
disability compensation payments were to be made effective 
May 1, 2005. There would initially be withholding from the 
amount of retirement pay the Veteran had already received, 
but after August 1, 2005 the payments would increase to the 
full amount of VA compensation that was due to him. 

In October 2005 the Veteran filed a Notice of Disagreement 
with the July 2005 rating decision, requesting retroactive 
payment of benefits back to March 1, 1969 for the difference 
between VA disability compensation (including SMC at the 
subsection (l) rate) and his Army disability retirement pay. 
The Veteran contended that but for the CUE in the March 1969 
RO rating decision, VA disability compensation would have 
exceed military retirement pay and he would have elected a 
waiver of military retirement pay and chosen to have received 
VA benefits.    
Applicable law at the time of the March 1969 RO rating 
decision at issue precluded receipt of VA disability 
compensation concurrent with military retirement pay.       
38 U.S.C.A. §§ 3104, 3105 (1969); 38 C.F.R. § 3.750 (1969).  

Specifically, 38 C.F.R. § 3.750 provided in pertinent part 
that:

(a)	General. Except as provided in paragraphs (c) 
of this section and      § 3.751, any person entitled 
to receive retirement pay based on service  as a 
member of the Armed Forces . . . may not receive such 
pay concurrently with benefits payable under laws 
administered by the Department of Veterans Affairs. 
The term "retirement pay" includes retired pay and 
retainer pay. 
 
(b) Election. An officer or enlisted man entitled to 
retirement pay as well as pension or compensation may 
elect which of the benefits he desires to receive. An 
election of retirement pay does not bar him or her 
from making a subsequent election of the other 
benefit to which he or she is entitled. An election 
filed within 1 year from the date of notification of 
Department of Veterans Affairs entitlement will be 
considered as "timely filed" for the purpose of § 
3.401(e)(1). If the veteran is incompetent, the 1-
year period will begin on the date notification is 
sent to the next friend or fiduciary. In initial 
determinations, elections may be applied 
retroactively if the claimant was not advised of his 
or her right of election and the effect thereof. 
 
(c) Waiver. Any retired member of the Armed 
Forces...may receive compensation upon filing with the 
service department concerned a waiver of so much of 
his retirement pay as is equal in amount to the 
pension or compensation to which he is entitled. 

The pertinent regulation has since been amended effective 
December 9, 1976 to reflect the provision under 38 C.F.R. § 
3.750(c) that "[i]n the absence of a specific statement to 
the contrary, the filing of an application for compensation 
by a veteran entitled to retirement pay constitutes such a 
waiver." 
Thereafter, Congress enacted Section 641 of the National 
Defense Authorization Act for Fiscal Year 2004 which permits 
certain veterans entitled to military retirement pay and 
receiving disability compensation for a service-connected 
disability to receive concurrently both retired pay and VA 
disability compensation. See Pub. L. No. 108-136, 117 Stat. 
1392 (2003). To implement the new law, VA has thoroughly 
revised 38 C.F.R. § 3.750, effective November 20, 2006, to 
clarify who is eligible for concurrent receipt of disability 
compensation and military retired pay, who must waive 
military retired pay to receive disability compensation, and 
how to file such a waiver. 

The Board recognizes that this change in the policy towards 
concurrent receipt of military retired pay and VA 
compensation could have an impact upon the Veteran's current 
benefits entitlement. That notwithstanding, as the issue 
presented in this case is one of retroactive compensation the 
Board's focus must be limited to the law and regulations as 
they were previously in effect. The scope of analysis is 
limited to the law governing benefit elections at the time of 
the March 1969 rating decision. The subsequent amendments 
thus are not dispositive in this particular case.

Based on the governing law when the Veteran was originally 
awarded VA compensation benefits in March 1969, he had within 
1 year to file an election of VA disability compensation over 
military retirement pay, and there is essentially no material 
dispute that he did not file such a waiver of military 
retired pay.                The Veteran did not subsequently 
file any additional claim for VA compensation benefits from 
December 1976 up until April 2005. He thereby did not change 
his status as receiving military retired pay by virtue of the 
1976 regulatory amendment that recognized a VA compensation 
claim as a waiver of retired pay, where VA compensation 
represented the greater benefit. Under applicable law, 
therefore, VA properly did not disburse compensation benefits 
to the Veteran, in lieu of his retirement benefits. 

The Veteran now contends that the RO's determination of CUE 
in the March 1969 rating decision that retroactively renders 
VA disability compensation the better option than military 
retirement pay, should permit him a retroactive election of 
benefits. Upon review of all applicable legal authority, the 
Board can find no provision that would permit such a 
retroactive election. Rather, the regulation is clear in 
specifying that the Veteran had within 1 year to elect VA 
benefits, and no later. To hold otherwise would be contrary 
to the expressly provided scheme for the adjudication of VA 
compensation and pension benefits claims. Through having 
opted out of the regulatory scheme for receipt of VA 
compensation in March 1969, there was the implicit 
possibility that VA benefits available for one reason or 
another might increase over time, perhaps due to an increased 
disability rating from worsening of service-connected 
disability, or in this case, by reason of a CUE claim in a 
former RO rating decision. Without a timely election of VA 
disability compensation however, it could not be expected 
that the Veteran would benefit from this type of 
determination. While the finding of CUE in this case presents 
the slightly different circumstance in that the RO has 
acknowledged a prior adjudicative mistake, this cannot be 
outcome determinative where the claimant has already opted 
out of the VA compensation benefits system.

In any event, there is no provision under VA law that 
indicates a retroactive election of VA compensation is 
available as a means to circumvent the prescribed 1 year 
limitation on an election. There is no legal precedent which 
permits retroactive election as part of the administration of 
VA disability compensation benefits. Rather, the applicable 
law directly denotes the circumstances under which an 
election is available in all instances involving awards of VA 
disability compensation. The Board is precluded from awarding 
benefits where they are not allowed by statutes enacted by 
Congress. Payments of monetary benefits from the Federal 
Treasury must be authorized by statute, regardless of 
extenuating circumstances or claims of fairness. See, e.g., 
Office of Personnel Management v. Richmond, 496 U.S. 414, 
426, 110 L. Ed. S. Ct. 2465 (1990); Davenport v. Principi, 16 
Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994).

There are considerations the Veteran has raised as to the 
underlying fairness and equity in denying retroactive 
election, given the RO's capacity to revise its determination 
of disability compensation post-hoc. However, as stated, VA 
regulations expressly prescribe the procedures for 
determining a claimant's decision on election of benefits. 
The Board is bound by the law and is without authority to 
grant benefits on an equitable basis. See 38 U.S.C.A. §§ 503, 
7104 (West 2002 & Supp. 2009). See also Harvey v. Brown, 6 
Vet. App. 416, 425 (1994). It has been held that the 
authority to award equitable relief under 38 U.S.C.A. § 
503(a) is committed to the discretion of the Secretary of VA, 
and that the Board is without jurisdiction to consider that 
which is solely committed to the Secretary's exercise of that 
discretion. See McCay v. Brown, 9 Vet. App. 183, 189 (1996).

While the Board recognizes the assertions the Veteran has 
made in this case, there is simply no basis under the law to 
allow for retroactive election of VA disability compensation 
beyond a 1 year timeframe. This claim must therefore be 
denied as a matter of law. 


ORDER

The claim for retroactive election of payment of VA 
disability compensation in lieu of military retirement pay, 
effective March 1, 1969, is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


